          Case 2:17-cv-04540-WB Document 280 Filed 07/30/21 Page 1 of 4



                       THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

COMMONWEALTH OF                             )
PENNSYLVANIA,                               )
                                            )
                       Plaintiff,           )
v.                                          )          Civil Action No. 2:17-cv-04540 (WB)
                                            )
JOSEPH R. BIDEN, in his official            )
capacity as President of the United States, )
et al.,                                     )
                                            )
                                            )
                       Defendants.          )
____________________________________)

                         MOTION FOR A STAY OF PROCEEDINGS

        The Court stayed this case until July 30, 2021. See ECF No. 275. Federal Defendants

request that the Court extend the stay to afford Federal Defendants additional time to evaluate

(i) the issues presented by this case and (ii) their regulatory and policy options.

   1.      This case involves a challenge to final rules the defendant agencies issued in 2018

           expanding the prior religious exemption to the contraceptive coverage requirement and

           creating a new moral exemption. See Religious Exemptions and Accommodations for

           Coverage of Certain Preventive Services Under the ACA, 83 Fed. Reg. 57,536 (Nov.

           15, 2018); Moral Exemptions and Accommodations for Coverage of Certain

           Preventive Services Under the ACA, 83 Fed. Reg. 57,592 (Nov. 15, 2018).

   2.      This Court entered a preliminary injunction; the judgment was reversed and remanded

           by the Third Circuit on August 21, 2020, following the Supreme Court’s decision in

           Little Sisters of the Poor Saints Peter & Paul Home v. Pennsylvania, 140 S. Ct. 2367

           (2020).

   3.      The Court has before it fully briefed dispositive motions. See, e.g., ECF Nos. 252, 254,

           255.

   4.      The Court has the inherent power to stay this case to save “time and effort for itself, for

           counsel, and for litigants.” Landis v. N. Am. Co., 299 U.S. 248, 254 (1936). Relatedly,

                                                  1
     Case 2:17-cv-04540-WB Document 280 Filed 07/30/21 Page 2 of 4




      the Court has the power to hold motions in abeyance. See, e.g., Bracey v. Lancaster

      Foods LLC, 2019 WL 1129436, at *6 (D. Md. Mar. 12, 2019), appeal dismissed, 2020

      WL 7385192 (4th Cir. Dec. 16, 2020).

5.    On March 5, 2021, Federal Defendants asked the Court to stay this case or, in the

      alternative, hold the pending dispositive motions in abeyance, to enable new leadership

      at the Defendant Agencies and the U.S. Department of Justice to evaluate the issues

      presented by the case. ECF No. 269.

6.    The Court entered an order staying the case until April 30, 2021 and instructing Federal

      Defendants to file a status report on or before the same day. ECF No. 271.

7.    In an April 30, 2021, motion asking the Court to continue the stay, Federal Defendant

      explained that new leadership at the federal defendant agencies—the U.S. Department

      of Health and Human Services, the U.S. Department of Labor, and the U.S. Department

      of the Treasury—and the U.S. Department of Justice are continuing to evaluate the

      issues that this case presents in light of all relevant facts and circumstances, including

      the Executive Order on Strengthening Medicaid and the Affordable Care Act, January

      28,     2019       (EO),      https://www.whitehouse.gov/briefing-room/presidential-

      actions/2021/01/28/executive-order-on-strengthening-medicaid-and-the-affordable-

      care-act/?_hsmi=117826243&_hsenc=p2ANqtz-

      9ZGdrSbFhmzpZv1U5tBXA5boILZhCzIZdVpKC3RgZl3d3ZDayiCDM0lrq6CTOq

      VJsF88ThoYbQQFpNxZbyc7C5jyrg9A.              The EO states, “it is the policy of my

      Administration to protect and strengthen Medicaid and the ACA and to make high-

      quality healthcare accessible and affordable for every American.” Id. § 1. The Court

      granted the motion, staying the case until July 30, 2021. ECF No. 275.

8.    Federal Defendants continue to assess the issues presented by this case—and to

      consider their regulatory and policy options.

9.    It would conserve the resources of the Court and the parties to extend the stay entered

      in this case while the agencies undertake this evaluation.

                                            2
         Case 2:17-cv-04540-WB Document 280 Filed 07/30/21 Page 3 of 4




   10.    Federal Defendants propose to file a status report with the Court on or before October

          29, 2021 and every 90 days thereafter.

   11.    The plaintiff States have asked Federal Defendants to represent that the States remain

          concerned about the ongoing harms they have identified that are caused by the Rules.

          But Plaintiffs do not oppose Federal Defendants’ request so that Federal Defendants

          can consider regulatory and policy options. The States reserve the right to move to lift

          the stay at any time.

   12.    Counsel for the intervenor, The Little Sisters of the Poor, states that their client opposes

          this motion.

   13.    Therefore, Federal Defendants hereby move for a stay of proceedings in this case to

          permit leadership to evaluate the issues presented by this case.


DATED: July 30, 2021                          Respectfully submitted,

                                              BRIAN NETTER
                                              Deputy Assistant Attorney General


                                              MICHELLE R. BENNETT
                                              Assistant Director, Federal Programs Branch

                                              /s/ Justin M. Sandberg
                                              JUSTIN M. SANDBERG (Il. Bar No. 6278377)
                                              Senior Trial Counsel
                                              MICHAEL GERARDI
                                              CHRISTOPHER R. HEALY
                                              REBECCA M. KOPPLIN
                                              DANIEL RIESS
                                              Trial Attorneys
                                              U.S. Dep’t of Justice, Civil Div., Federal Programs Branch
                                              1100 L Street, NW
                                              Washington, D.C. 20001
                                              (202) 514-5838
                                              Justin.Sandberg@usdoj.gov

                                              Attorneys for Federal Defendants




                                                 3
          Case 2:17-cv-04540-WB Document 280 Filed 07/30/21 Page 4 of 4




                                   CERTIFICATE OF SERVICE

        I hereby certify that, on July 30, 2021, a copy of the forgoing document was electronically

filed with the Clerk of the Court using the CM/ECF system which will send notification of such

filing to all counsel of record.




DATED this 30th day of July, 2021                              s/ Justin M. Sandberg
                                                             JUSTIN M. SANDBERG
                                                             Senior Trial Counsel
                                                             United States Department of Justice




                                                 1
